—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered May 17, 2000, which, in an action to recover for alleged medical malpractice, denied defendants-appellants’ motion for summary judgment, unanimously affirmed, without costs.
The affidavit of plaintiffs expert, in conjunction with the relevant hospital records, was sufficient to raise triable issues as *33to whether defendants had, in fact, properly and timely diagnosed and treated the decedent’s condition in accordance with the accepted standard of medical care (compare, Alvarez v Prospect Hosp., 68 NY2d 320). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.